Citation Nr: 1113321	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation for a spouse who requires regular aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1990 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), in which the benefit sought on appeal was denied. 

In September 2010, the Veteran and his spouse testified before the undersigned during a Board hearing at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of her representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to special monthly compensation for his spouse who requires aid and attendance of another.  The Veteran and his spouse have testified that she is unable to care for herself and she requires the assistance of another for her activities of daily living because of her medical problems, including orthopedic, neurologic and vascular disorders.  Based a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran's spouse is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran's spouse is in need of regular aid and attendance of another person: (1) her inability to dress or undress herself, or to keep herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) her inability to feed herself because of the loss of coordination of upper extremities or because of extreme weakness; (4) her inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect her from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran's spouse is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that she is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran's spouse is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that she has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

A review of the claims folder does not reveal that the VA has not performed an aid and attendance examination in conjunction with this claim.  The record contains an October 2007 private medical statement from Dr. Y. P., in which, he states that the Veteran helps his wife with personal care and her daily duties, but it does not contain sufficient information to adjudicate the claim.  Dr. P. does not identify what type of care the Veteran's spouse requires and he does not provide any medical evidence that shows the Veteran's spouse is so disabled that she requires the aid and attendance of another.  A VA aid and attendance examination for the Veteran's wife is needed to determine the extent to which the Veteran's wife's disabilities render her bedridden or require the daily aid and attendance of another person.  See 38 C.F.R. § 3.351, 3.352 (2007).

In addition, the record shows that the Veteran's spouse receives daily and weekly ongoing medical assistance and care from home health service nurses and aids.  Records of her treatment and care are likely to contain information pertinent to her claim, and should be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's and his spouse's assistance in identifying and obtaining any outstanding records of pertinent medical treatment. 

2. Arrange for the Veteran's spouse to be scheduled for a VA aid and attendance examination to determine if she meets the requirements for special monthly compensation based on the need for regular aid and attendance of another person.  The Veteran's spouse is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for the claim.  The examination should include any test or study deemed necessary by the examiner.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.

In the examination report, the examiner is asked to address the following:

A. Is the Veteran's spouse "bedridden" such that she has to remain in bed due to her various disabilities?

B. Discuss the impact of the Veteran's spouse's various disabilities on her ability to care for her hygiene, dress herself, feed herself, adjusting appliances due to her disability, attending to the wants of nature, and protecting herself from the hazards or dangers incident to her daily environment due to physical or mental incapacity.

C. Does the Veteran's spouse require the regular aid and attendance of another due to her disabilities?

The VA examiner should specifically answer these questions.  If the examiner is unable to provide the requested opinions, the examination report should so state.

3.  Upon completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim of entitlement to special monthly compensation on account of a spouse who requires aid and attendance of another, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


